Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group II, claims 46-48, 52 in the reply filed on 08/15/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Objections
Claim 47 is objected to because of the following informalities:  the recitation in line 2 of “expanders is series” should recite --expanders in series--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 46 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Hamad (US 2013/0327024).
Regarding claim 46, Hamad discloses of an apparatus for separating a vapor comprising two or more components (para (0013): "The above objects... are obtained by... a method and system for on-board treatment of an exhaust stream containing CO2"; para [0047]: "The CO2 has thus been directly densified and simultaneously separated from the remaining exhaust gases") comprising: 
(a) one or more compressors comprising an inlet for introducing a vapor to the compressor and an outlet for removing a compressed fluid (para [0047]: " exhaust gas stream 24... goes to a compressor 110 to increase its pressure..."; see fig. 3 inlet stream 26 to compressor and outlet stream 27); 
(b) a high-pressure density-driven separator comprising a vessel, a feed inlet for introducing the compressed fluid to the vessel (para [0047]: "CO2 condenses to the liquid... phase and passes as stream 64 to separation vessel 80"; see fig. 3), a first outlet for removing a stream enriched in a dense fluid from the vessel (para [0047]: "The condensed CO2 66 is separated from the remaining gases..."; see fig. 3, CO2 in stream 66 is separated for on-board storage), and a second outlet for removing the stream enriched a less dense fluid from the vessel (para [0047]: "The nitrogen and other gases are passed through a turboexpander, or expansion turbine 112...the remaining exhaust gas stream 52 of reduced CO2 content is discharged to the atmosphere"; see fig. 3), and wherein the feed inlet of the high-pressure density-driven separator is in fluid communication with the outlet of the compressor (see fig. 3, outlet stream 27 of compressor is in fluid communication with inlet stream 64 of separation vessel 80); and 
(c) one or more expanders is in fluid communication with the first outlet and/or second outlet of the high-pressure density-driven separator (para [0047]: “The nitrogen and other gases are passed through a turboexpander, or expansion turbine 112... the remaining exhaust gas stream 52 of reduced CO2 content is discharged to the atmosphere"; see fig. 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamad (US 2013/0327024) in view of Lewis (US 2002/0148225) and Palmer (US 5522356).
Hamad teaches an apparatus as described above in claim 46. 
Additionally, Hamad teaches exhaust gas stream 24... goes to a compressor 110 to increase its pressure..." (see fig. 3 inlet stream 26 to compressor and outlet stream 27) and one or more expanders is in fluid communication with the first outlet and/or second outlet of the high-pressure density-driven separator (para [0047]: “The nitrogen and other gases are passed through a turboexpander, or expansion turbine 112... the remaining exhaust gas stream 52 of reduced CO2 content is discharged to the atmosphere"; see fig. 3).
Hamad fails to teach a plurality of compressors in series paired with a plurality of expanders in series in an engine configuration and the outlet for removing a compressed fluid and the plurality of expanders.
Lewis teaches an apparatus for recovering work from a turbine (abstract) wherein a plurality of expanders and coupled compressors are used in series for the purpose of providing multiple stages of energy recovery (para. 0070).
Additionally, mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP 2144.04 (VI) (B).
Therefore, it would have been obvious to one of ordinary skill in the art to provide a plurality of expanders and coupled compressors are used in series in Hamad in order to provide multiple stages of energy recovery as taught by Lewis and because mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP 2144.04 (VI) (B).
Additionally, Palmer teaches an engine system (abstract) comprising an expander and compressor are in an engine configuration for the purpose of producing an integrated unit (col. 4, line 57-col. 5, line 5).
Therefore, it would have been obvious to one of ordinary skill in the art to provide an expander and compressor are in an engine configuration in Hamad in order to produce an integrated unit as taught by Palmer.

Claim(s) 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamad (US 2013/0327024) in view of Lewis and Palmer and Keller.
Hamad teaches an apparatus as described above in claim 47, but fails to teach that the separator comprises surface internals.
Keller, however, teaches an apparatus for high pressure density driven separation (abstract) wherein the separator comprises packing or trays (surface internals) for the purpose of providing contact surfaces within the separator (para. 0066).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the separator of Hamad comprises packing or trays (surface internals) in order to provide contact surfaces within the separator as taught by Keller.

Claim(s) 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamad (US 2013/0327024) in view of Lewis and Palmer (US 5522356) and Vasquez-Esparragoza (US 2008/0202161).
Hamad teaches an apparatus as described above in claim 46, but fails to teach the separator further comprises a spiralized conical packing.
Vasquez-Esparragoza, however, teaches system of heating (abstract) wherein the separator comprises spiral packing material for the purpose of facilitating liquid/vapor separation (para. 0049).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the separator comprises spiral packing material in Hamad in order to facilitate liquid/vapor separation as taught by Vasquez-Esparragoza.
Additionally, it would have been obvious to provide the packing with a conical shape as determining a shape would involve only routine experimentation and/or consideration of design choice absent a showing of unexpected results. See MPEP 2144.04 (IV) (B).













Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL A WARTALOWICZ whose telephone number is (571)272-5957. The examiner can normally be reached Monday-Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735